COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Coleman
Argued at Salem, Virginia


TERRY LEE MEADOWS
                                       MEMORANDUM OPINION * BY
v.   Record No. 2953-96-3            CHIEF JUDGE NORMAN K. MOON
                                          OCTOBER 7, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF DICKENSON COUNTY
                   Donald A. McGlothlin, Jr., Judge
             Nancy C. Dickenson for appellant.

             Ruth Ann Morken, Assistant Attorney General
             (James S. Gilmore, III, Attorney General;
             John H. McLees, Jr., Assistant Attorney
             General, on brief), for appellee.



     Terry Lee Meadows appeals his jury trial convictions of one

felony charge of maliciously or unlawfully wounding while a

member of a mob in violation of Code § 18.2-41 and two counts of

assault and battery while a member of a mob in violation of Code

§ 18.2-42.    Meadows asserts that: (1) the evidence was

insufficient to prove that the defendant was a member of a mob;

(2) the evidence was insufficient to prove the intent necessary

to support a conviction of malicious or unlawful wounding while a

member of a mob; and (3) the trial court erred in viewing the

evidence in the light most favorable to the Commonwealth when

ruling on the defendant's motion to strike.      We disagree and

affirm.

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
     On May 9, 1993, Brian Standifur, his girlfriend, her sister,

and her mother were picnicking in Breaks Interstate Park in

Dickenson County.    Standifur testified that Terry Meadows and

several other men drove by the picnickers in a pickup truck,

whistling and shouting at the women.

     The codefendants drove by the Standifur party a second time,

again whistling and shouting rude remarks.     Standifur responded

with an obscene gesture.   The truck drove by the picnickers four

more times.   The truck stopped, and five of the men, including

Meadows, approached Standifur.    At least two of the men were

holding open containers of beer.     Standifur testified that he

told them he did not want to fight, that they were drunk, and to

leave him and the women alone.
     One of the men told Standifur that he did not have to fight

them all at once and then, according to Standifur and the women,

he initiated a fight.   The other men also began kicking and

beating Standifur.   Standifur, the women with him, and a witness

who was picnicking nearby testified that the men beat Standifur,

although they could not say with certainty which blows Meadows

delivered.    Meadows and his codefendants testified that Standifur

instigated the fight.

     Standifur's girlfriend's mother hit one of the attackers

with a stick.   One of the men took the stick from her and hit

first her, then Standifur, with it.      The men also hit the other

two women.    The men eventually began to walk away, but as the

women helped Standifur to their car, Standifur yelled, "Five on

                                 - 2 -
one is pretty good odds."    Another fight ensued.   Standifur

sustained a hematoma under his right eye, contusions, and blurred

vision, but no permanent injuries.

             SUFFICIENCY OF THE EVIDENCE: MEMBER OF A MOB

        Code § 18.2-38 defines a mob as "[a]ny collection of people,

assembled for the purpose and with the intention of committing an

assault or a battery upon any person and without authority of

law."    In Harrell v. Commonwealth, 11 Va. App. 1, 7, 396 S.E.2d
680, 683 (1990), this Court noted that "[t]he criteria which

distinguishes individual behavior while part of a group from

'mob' behavior is assembling for the specific purpose and with

the specific intent of committing an assault and battery upon any

person . . . .    [N]o particular words or express agreements are

required . . . ."    "Intent may, and most often must, be proven by

circumstantial evidence and the reasonable inferences to be drawn

from proven facts are within the province of the trier of fact."
 Fleming v. Commonwealth, 13 Va. App. 349, 353, 412 S.E.2d 180,

183 (1991).

        "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."      Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).     Standifur and

other witnesses for the Commonwealth testified that Meadows and

at least four other men approached Standifur, after taunting him,

and began physically attacking him.      "The weight which should be

given to evidence and whether the testimony of a witness is

                                 - 3 -
credible are questions which the fact finder must decide."

Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598,

601 (1986).   The Commonwealth's evidence was competent, was not

inherently incredible, and was sufficient to prove beyond a

reasonable doubt that Meadows was a member of a mob.

    SUFFICIENCY OF THE EVIDENCE: INTENT TO MALICIOUSLY WOUND

     To support a conviction for malicious wounding, the

Commonwealth must prove that the victim's injuries were

"inflicted maliciously and with the intent to maim, disfigure,

disable or kill.    The nature and extent of the bodily injury and

the means by which accomplished may reflect this intent but are

not exclusive factors."     Campbell v. Commonwealth, 12 Va. App.
476, 483, 405 S.E.2d 1, 4 (1991) (en banc).      Intent must often be

proven by circumstantial evidence and "[t]he finder of fact may

infer that a person intends the natural and probable consequences

of his acts."     Id. at 484, 405 S.E.2d at 4.

     The Commonwealth's evidence showed that Meadows and his

companions attacked Standifur as a group, striking and kicking

him on the back, neck, and head.     The jury reasonably could have

concluded that Meadows and his companions intended to cause him

serious injury.    The Commonwealth's evidence was competent, was

not inherently incredible, and was sufficient to prove Meadows'

intent beyond a reasonable doubt.

      STANDARD OF REVIEW FOR MOTIONS TO STRIKE: RULE 5A:18
     Meadows also asserts that the standard of review changes on

a motion to strike after the defendant has presented evidence.

                                 - 4 -
This issue, however, is not before this Court because

consideration of this question is precluded by Rule 5A:18.    Rule

5A:18 provides that "[n]o ruling of the trial court . . . will be

considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of

Appeals to attain the ends of justice."   Because the record does

not show any obvious miscarriage of justice, neither the ends of

justice nor good cause permit waiver of the Rule 5A:18 bar.

Commonwealth v. Mounce, 4 Va. App. 433, 436, 357 S.E.2d 742, 744

(1987).

                                                        Affirmed.




                              - 5 -